                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:18-cv-09839-R (MAA)                                             Date: July 30, 2019
Title        Eugene Oliver Swan v. Josie Gastelo, et al.



Present:     The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    Chris Silva                                             N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why This Case Should Not Be
                                        Dismissed Pursuant to Heck v. Humphrey

         On November 7, 2018, Plaintiff Eugene O. Swan (“Plaintiff”), a California state prisoner
proceeding pro se and in forma pauperis, filed a Complaint alleging violations of his civil rights
pursuant to 42 U.S.C. § 1983 (“Section 1983”). (Compl., ECF No. 1.) Plaintiff states that he has
been a level-1 custody inmate since 2013 and a minimum custody 0-point level 1 since May 2017.
(Id. at 3.) 1 Plaintiff asserts that Defendant Horsley refused to take Plaintiff to ICC classification to
give Plaintiff half-time good-time credits that other level-1 minimum custody inmates receive. (Id.)
Plaintiff also alleges that Defendant Perez interviewed Plaintiff and agreed to transfer Plaintiff to
minimum custody in San Diego, where he would earn half-time credits, if Plaintiff withdrew his 602
appeal. (Id.) Plaintiff seeks: (1) transfer to the appropriate custody housing level, (2) appropriate
level half-time credits, and (3) monetary compensation. (Id.)

        “Federal law opens two main avenues to relief on complaints related to imprisonment: a
petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under [Section 1983]. Challenges to
the validity of any confinement or to particulars affecting its duration are the province of habeas
corpus; requests for relief turning on circumstances of confinement may be presented in a § 1983
action.” Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curiam) (citations omitted).

       A Section 1983 complaint must be dismissed pursuant to Heck v. Humphrey if judgment in
favor of the plaintiff would undermine the validity of his conviction or sentence, unless the plaintiff
can demonstrate that the conviction or sentence already has been invalidated, either through state

1
    Citations to pages in docketed documents are to those generated by CM/ECF.


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 3
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:18-cv-09839-R (MAA)                                          Date: July 30, 2019
Title      Eugene Oliver Swan v. Josie Gastelo, et al.


litigation or federal writ of habeas corpus. 512 U.S. 477, 486–87. “[A] state prisoner’s § 1983
action is barred (absent prior invalidation)—no matter the relief sought (damages or equitable relief),
no matter the target of the prisoner’s suit (state conduct leading to conviction or internal prison
proceedings)—if success in that action would necessarily demonstrate the invalidity of confinement
or its duration.” Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005).

        Here, Plaintiff seeks half-time credits. (Compl. 3.) Unless Plaintiff can allege facts showing
that his conviction has been set aside or reversed, Heck appears to bar this action. See Washington v.
Los Angeles Cnty. Sheriff’s Dep’t, 833 F.3d 1048, 1056 (9th Cir. 2016) (“[A] court may properly
dismiss a Heck-barred claim under Rule 12(b)(6) if there exists an ‘obvious bar to securing relief on
the face of the complaint.’”) (quoting ASARCO, LLC v. Union Pac. R.R., 765 F.3d 999, 1004 (9th
Cir. 2014)).

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, no later than August 29, 2019,
why the Magistrate Judge should not recommend that this case be dismissed as barred by Heck.
Plaintiff may satisfy this Order by filing a declaration, signed under penalty of perjury, explaining
why this action is not Heck-barred. Plaintiff’s declaration must describe the facts that establish
favorable termination of his underlying criminal action or identify any other grounds that suggest
that Heck does not bar his claims.

        Instead of filing a response to this Order, Plaintiff may request a voluntary dismissal of this
action pursuant to Federal Rule of Civil Procedure 41(a). A Notice of Dismissal form is attached for
Plaintiff’s convenience. However, Plaintiff is advised that any dismissed claims later may be subject
to the applicable statute of limitations.




CV-90 (03/15)                          Civil Minutes – General                            Page 2 of 3
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:18-cv-09839-R (MAA)                                       Date: July 30, 2019
Title       Eugene Oliver Swan v. Josie Gastelo, et al.



       Plaintiff explicitly is warned that failure to comply with this order will result in a
recommendation that this action be dismissed for failure to prosecute and/or failure to comply
with a court order. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.

It is so ordered.

Attachment
Notice of Dismissal (CV-09)




                                                                      Time in Court:        0:00
                                                                Initials of Preparer:       CSI


CV-90 (03/15)                         Civil Minutes – General                           Page 3 of 3
